DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.          Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.          The information disclosure statements (IDS) submitted on 8/26/2020 and 8/28/2020 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Specification
5.           The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
6.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.          Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     a) Claim 10 recites “…the local V2V congestion control scheme implemented on the vehicular user equipment defines a plurality of states, including a ‘relaxed’ state, an ‘active’ state and/or a ‘restrictive’ state”. It is unclear how and why the three states are to be incorporated into the control scheme in the current, quoted sense.

Claim Rejections - 35 USC § 102
8.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



10.          Claims 1-8, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2018/0242190 A1 to Khoryaev et al. (hereinafter “Khoryaev”).
            Regarding Claim 1, Khoryaev discloses a global communication management entity for managing vehicle-to-everything (V2X) communication parameters of a plurality of vehicular user equipments of a V2X communication network (Khoryaev: Figure 1 with [0021-0022], [0045], and [0077] – corresponds to a plurality of vehicles operable under V2X standards, wherein at least an eNB or roadside unit adjusts parameters related to V2X between one or more of the eNB, roadside units, and vehicles (user equipments).), comprising:
     at least one processor (Khoryaev: Figure 3 with [0010] and [0050-0051]); and
     a memory configured to store computer readable instructions (Khoryaev: Figure 3 with [0010] and [0050-0051]) that, when executed by the at least one processor, cause the global communication management entity to provide execution comprising:
          determining one or more V2X communication parameters of a vehicular user equipment of the plurality of vehicular user equipments (Khoryaev: [0045], [0077-0079], [0092-0093], [0100-0107] – corresponds to adjusting V2X parameters for a plurality of user equipments.), wherein the one or more V2X communication parameters are associated with a local vehicle-to-vehicle (V2V) congestion control scheme implemented on the vehicular user equipment and/or a V2V communication module of the vehicular user equipment for communicating with the other vehicular user equipments (Khoryaev: [0077-0079], [0083], [0089-0092] – corresponds to an autonomous V2V mode of operation for determining congestion configuration parameters between V2V user equipments.); and
          providing the one or more V2X communication parameters to the vehicular user equipment (Khoryaev: [0089-0093] and [0108-0113] – corresponds to receiving preconfigured or predefined congestion configurations/parameters from a network node or parameters are reported to an eNB for adjustment of UE TX parameters.).
            Regarding Claim 2, Khoryaev discloses the global communication management entity of claim 1, wherein the one or more V2X communication parameters of the vehicular user equipment are determined based on a motion state of the plurality of vehicular user equipments (Khoryaev: [0089-0093] and [0099-0107] – adjustment/determination of V2X parameters include vehicle speed and location of the V2X user equipments.).
           Regarding Claim 3, Khoryaev discloses the global communication management entity of claim 2, wherein the motion state of the plurality of vehicular user equipments comprises one or more of the following for each of the plurality of vehicular user equipments: 
     a location of the respective vehicular user equipment (Khoryaev: [0088], [0093], [0098], and [0100-0108] – corresponds to determining a UE location.), a velocity of the respective vehicular user equipment (Khoryaev: [0088], [0093], [0098], and [0100-0108] – corresponds to determining a UE velocity.), a motion direction of the respective vehicular user equipment (Khoryaev: [0088], [0093], [0098], and [0100-or a planned route of the respective vehicular user equipment.
            Regarding Claim 4, Khoryaev discloses the global communication management entity of claim 1, wherein the one or more V2X communication parameters are associated with a V2V communication module in the form of a dedicated short-range communications (DSRC) module and/or in the form of a sidelink communications module (Khoryaev: [0034], [0038], [0045-0046], and [0073] – sidelink information may be communicated via a sidelink interface.).
            Regarding Claim 5, Khoryaev discloses the global communication management entity of claim 4, wherein the V2X communication parameters further comprises:
     frequency and multi-channel operation parameters (Khoryaev: [0035] suggests multi-channels/frequencies are considered in V2X communication.), channel access time parameters, scheduled transmission parameters, V2X communication mode selection parameters (Khoryaev: [0108-0109] – corresponds to a networked controlled mode or autonomous mode.), and/or a message generation rate of an application belonging to a traffic class (Khoryaev: [0103] – corresponds to controlling a transmission rate application layer packets.).
            Regarding Claim 6, Khoryaev discloses the global communication management entity of claim 1, wherein, when the computer readable instructions are executed by the at least one processor, the global communication management entity is further caused to provide execution comprising: 
     managing infrastructure-to-vehicle (I2V) communication parameters of a plurality of roadside units (RSUs) of the V2X communication network (Khoryaev: [0022], [0037], and [0046] – corresponds to controlling resources at RSI in a V2I network.), wherein one or more l2V communication parameters of a RSU of the plurality of RSUs are determined on the basis of a motion state of the plurality of vehicular user equipments (Khoryaev: [0046-0047], [0093], and [0098] – congestion control and transmission resources are determined based on congestion indications and location, velocity, acceleration, etc.).
            Regarding Claim 7, Khoryaev discloses the global communication management entity of claim 6, wherein the one or more l2V communication parameters comprise one or more of the following parameters of the RSU: 
     frequency and multi-channel operation parameters (Khoryaev: [0035] suggests multi-channels/frequencies are considered in V2X communication.), channel access time parameters, scheduled transmission parameters, V2X communication mode selection parameters (Khoryaev: [0108-0109] – corresponds to a networked controlled mode or autonomous mode.), and/or a message generation rate of an application belonging to a traffic class (Khoryaev: [0103] – corresponds to controlling a transmission rate application layer packets. Examiner notes parameters may be applied in the plurality of Vehicle-to-Anything/Everything (V2E) services, including at least V2I and V2V.).
            Regarding Claim 8, Khoryaev discloses the global communication management entity of claim 1, wherein the local V2V congestion control scheme implemented on the vehicular user equipment is operated in an active operation mode or an inactive operation mode (Khoryaev: [0077-0079], [0083], [0089-0092] – corresponds to an autonomous V2V mode of operation for determining congestion configuration parameters between V2V user equipments. Examiner notes “active” and “inactive” modes may be implemented as operating in an autonomous mode (active) or network mode (inactive).), and wherein the at least one processor is configured to adjust an operation mode of the local V2V congestion control scheme implemented on the vehicular user equipment (Khoryaev: [0109] – corresponds to switching modes either by a network node or based on a parameter.).
            Regarding Claim 13, Khoryaev discloses the global communication management entity of claim 1, wherein the local V2V congestion control scheme implemented on the vehicular user equipment is a local sidelink communication congestion control scheme, the local sidelink communication congestion control scheme being a LTE-Vehicular (LTE-V) congestion control scheme (Khoryaev: [0089-0092] and [0099-0108] – corresponds to LTE V2X congestion control on sidelink resources.), and wherein the one or more V2X communication parameters comprise a maximum transmission power (Khoryaev: [0125-0132] and [0285-0293] – control of maximum transmission power.), a range of the number of retransmissions per transport block (Khoryaev: [0100-0107] and [0285-0293] – control of the number of retransmissions.), a range of a Physical Sidelink Shared Channel (PSSCH) resource block (RB) number (Khoryaev: [0089-0092], [0172], and [0285-0293] – corresponds to adjustment of maximum PRB in sidelink.), a modulation and coding scheme (MCS) range (Khoryaev: [0100-0107] – corresponds to control of and/or a maximum limit on a channel occupancy ratio (Khoryaev: [0089-0092] – corresponds to determining occupancy of spectrum resources.).
            Regarding Claim 14, Khoryaev discloses the global communication management entity of claim 1, wherein the one or more V2X communication parameters comprise a global channel busy ratio (CBR), and/or a global received signal strength indication (RSSI) associated with the V2V communication module (Khoryaev: [0089-0092] – corresponds to sidelink RSSI. See also [0108] and [0111].) and wherein, when the computer readable instructions are executed by the at least one processor, the global communication management entity is further caused to provide execution comprising providing the global CBR and/or the global RSSI to the vehicular user equipment (Khoryaev: [0089-0092], [0108], [0111] – terminal receives RSSI indicators.).
            Regarding Claim 15, Khoryaev discloses the global communication management entity of claim 1, wherein the vehicular user equipment is configured to determine a local channel busy ratio (CBR) and/or a local received signal strength indication (RSSI) associated with the V2V communication module (Khoryaev: [0089-0092] – corresponds to sidelink RSSI. See also [0108] and [0111].) and to adjust the one or more V2X communication parameters of the vehicular user equipment on the basis of the determined local CBR and/or the determined local RSSI (Khoryaev: [0045] and [0111] – corresponds to adjusting parameters according to a comparison of the RSSI.).
            Regarding Claim 16, Khoryaev discloses the global communication management entity of claim 1, wherein, when the computer readable instructions are executed by the at least one processor, the global communication management entity is further caused to provide execution comprising: 
     receiving from each of the plurality of vehicular user equipments a respective local channel busy ratio (CBR) and/or a respective local received signal strength indication (RSSI) associated with a respective V2V communication module of the respective vehicular user equipment (Khoryaev: [0089-0092] – corresponds to sidelink RSSI. See also [0108] and [0111] wherein either terminal or network receives RSSI indications.), and determining the one or more V2X communication parameters of the vehicular user equipment on the basis of the local CBRs and/or the local RSSIs associated with the corresponding V2V communication modules of the plurality of vehicular user equipments (Khoryaev: [0045] and [0111] – corresponds to adjusting parameters according to a comparison of the RSSI.).

            Regarding Claim 17, Khoryaev discloses a vehicle-to-everything (V2X) communication network comprising a plurality of vehicular user equipments and a global communication management entity for managing V2X communication parameters of the plurality of vehicular user equipments (Khoryaev: Figure 1 with [0021-0022], [0045], and [0077] – corresponds to a plurality of vehicles operable under V2X standards, wherein at least an eNB or roadside unit adjusts parameters related to V2X between one or more of the eNB, roadside units, and vehicles (user equipments).), the global communication management entity comprising:
     at least one processor (Khoryaev: Figure 3 with [0010] and [0050-0051]); and
     a memory configured to store computer readable instructions (Khoryaev: Figure 3 with [0010] and [0050-0051]) that, when executed by the at least one processor, cause the global communication management entity to provide execution comprising:
         determining one or more V2X communication parameters of a vehicular user equipment of the plurality of vehicular user equipment (Khoryaev: [0045], [0077-0079], [0092-0093], [0100-0107] – corresponds to adjusting V2X parameters for a plurality of user equipments.), wherein the one or more V2X communication parameters are associated with a local vehicle-to-vehicle (V2V) congestion control scheme implemented on the vehicular user equipment and/or a V2V communication module of the vehicular user equipment for communicating with the other vehicular user equipments (Khoryaev: [0077-0079], [0083], [0089-0092] – corresponds to an autonomous V2V mode of operation for determining congestion configuration parameters between V2V user equipments.); and
          providing the one or more V2X communication parameters to the vehicular user equipment (Khoryaev: [0089-0093] and [0108-0113] – corresponds to receiving preconfigured or predefined congestion configurations/parameters from a network node or parameters are reported to an eNB for adjustment of UE TX parameters.).
            Regarding Claim 18, Khoryaev discloses the V2X communication network of claim 17, wherein the V2X communication network further comprises a plurality of road side units (RSUs) (Khoryaev: [0022], [0037], and [0046] – corresponds to controlling resources at RSI in a V2I network.) and wherein the global communication management entity is configured to manage infrastructure-to-vehicle (l2V) communication parameters of the plurality of RSUs (Khoryaev: [0046-0047], [0093], and [0098] – congestion control and transmission resources are determined based on congestion indications and location, velocity, acceleration, etc.).

            Regarding Claim 20, Khoryaev discloses a vehicular user equipment of a vehicle-to-everything (V2X) communication network, comprising: 
     at least one processor (Khoryaev: Figure 5 with [0012] and [0084-0088]); and 
     a memory configured to store computer readable instructions (Khoryaev: Figure 5 with [0012] and [0084-0088]) that, when executed by the at least one processor, cause the vehicular user equipment to provide execution comprising: 
          implementing a local vehicle-to-vehicle (V2V) congestion control scheme (Khoryaev: [0045-0048] – corresponds to a plurality of UEs operable to perform congestion control in V2X/V2V communication network.);   
          communicating with other vehicular user equipment of the V2X communication network (Khoryaev: Figure 2 with [0045-0047] – corresponds to a plurality of communication links between a plurality user equipments/terminals.); 
           communicating with a global communication management entity (Khoryaev: Figure 1 with [0021-0022], [0045], and [0077] – corresponds to a plurality of vehicles operable under V2X standards, wherein at least an eNB or roadside unit adjusts parameters related to V2X between one or more of the eNB, roadside units, and vehicles (user equipments).); and 
           receiving from the global management entity one or more V2X communication parameters (Khoryaev: [0089-0093] and [0108-0113] – corresponds wherein the one or more V2X communication parameters are associated with the local V2V congestion control scheme implemented on the vehicular user equipment and/or the V2V communication module of the vehicular user equipment for communicating with the other vehicular user equipments (Khoryaev: [0077-0079], [0083], [0089-0092] – corresponds to an autonomous V2V mode of operation for determining congestion configuration parameters between V2V user equipments.).

Claim Rejections - 35 USC § 103
11.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.         Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev in view of United States Patent Application Publication 2020/0137539 A1 to Brahmi (hereinafter “Brahmi”).
            Regarding Claim 11, Khoryaev discloses the global communication management entity of claim 1, but does not expressly disclose wherein the local V2V congestion control scheme implemented on the vehicular user equipment is a local decentralized congestion control (DCC) scheme, and wherein the one or more V2X communication parameters comprise a transmit power control (TPC), a transmit rate control (TRC), a transmit datarate control (TDC), a DCC sensitivity control (DSC), and/or a transmit access control (TAC).
local V2V congestion control scheme implemented on the vehicular user equipment is a local decentralized congestion control (DCC) scheme (Brahmi: [0041]), and wherein the one or more V2X communication parameters comprise a transmit power control (TPC) (Brahmi: [0041]), a transmit rate control (TRC) (Brahmi: [0041]), a transmit datarate control (TDC) (Brahmi: [0041]), a DCC sensitivity control (DSC) (Brahmi: [0040-0041] – Brahmi incorporates by reference ETSI TS 102 687 V1.1.1 (2011-07) which explicitly describes DSC on pages 14-15 and therefore at least suggests DSC as a parameter.), and/or a transmit access control (TAC) (Brahmi: [0040-0041] – Brahmi incorporates by reference ETSI TS 102 687 V1.1.1 (2011-07) which explicitly describes TAC on page 15 and therefore at least suggests TAC as a parameter.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Khoryaev in view of Brahmi to include DCC in V2V congestion control for the reasons of reducing interfering frequencies between different wireless communication technologies (Brahmi: [0007-0008]).

16.         Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev in view of non-patent literature document “ETSI TR 101 612 V1.1.1 (2014-09) Intelligent Transport Systems (ITS); Cross Layer DCC Management Entity for operation in the ITS G5A and ITS G5B medium; Report on Cross layer DCC algorithms and performance .
            Regarding Claim 12, Brahmi discloses the global communication management entity of claim 1, but does not expressly disclose wherein the local V2V congestion control scheme implemented on the vehicular user equipment is a local decentralized congestion control (DCC) scheme, the local DCC scheme being a reactive local DCC scheme or an adaptive local DCC scheme.
            However, NPL discloses local V2V congestion control scheme implemented on the vehicular user equipment is a local decentralized congestion control (DCC) scheme (NPL: page 12), the local DCC scheme being a reactive local DCC scheme or an adaptive local DCC scheme (NPL: pages 44-45).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Brahmi in view of NPL to implement reactive and adaptive DCC in V2V congestion control for the reasons of ascertaining channel resource limits (NPL: page 12). 

17.         Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev in view of United States Patent Application Publication 2020/0293795 A1 to Uchiyama et al. (hereinafter “Uchiyama”).
            Regarding Claim 19, Khoryaev discloses the V2X communication network of claim 17, wherein the global communication management entity is implemented on one or more servers of the V2X communication network (Khoryaev: [0025-0027] and [0095]), but does not expressly disclose the servers are cloud servers.

            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Khoryaev in view of Uchiyama to utilize cloud-based computing in V2X for the reasons of increasing an amount of data storage.       

Allowable Subject Matter
18.          Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
19.         Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
20.          Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

21.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        January 12, 2022